Citation Nr: 1630585	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-06 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 20 percent for the postoperative residuals of intervertebral disc syndrome (IVDS) of the lumbosacral spine with neuropathy.
	

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

On his March 2012 VA Form 9, the Veteran asserted that his service-connected IVDS causes incapacitating episodes for at least a month or more.  The most recent VA examination performed in April 2010 did not document incapacitating episodes; thus, the Veteran's spine disability may have increased in severity which warrants another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the VA examination performed in April 2010 has been rendered inadequate by the recent holding by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The April 2010 VA examination does not meet these requirements and is therefore inadequate.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be scheduled for a VA examination to determine the current degree of severity of his service-connected IVDS with neuropathy.  All pertinent evidence of record should be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examination should include testing for pain on both active and passive motion, and with weight-bearing and non weight-bearing.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


